Citation Nr: 1442606	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The RO in Houston, Texas currently has jurisdiction over the Veteran's claim.

In October 2013, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the parties filed a Joint Motion for Remand (Joint Motion), and in March 2014, in accordance with the Joint Motion, the Court vacated the Board's decision, in part, and remanded that portion back to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the parties agreed that the Board erred by failing to fully consider if the duty to assist required a VA examination to address whether the Veteran's hypertension was related to in-service herbicide exposure.  The parties agreed that there was evidence showing the Veteran currently has hypertension and that there was evidence showing that he served in Vietnam and is presumed to have been exposed to herbicides. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The parties referenced the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  It was further noted that VA's Secretary had discussed this analysis in the Federal Register. See 77 Fed. Reg. 47,924-28 (Aug. 10, 2012). 

NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association" between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence. See 77 Fed. Reg. 47,926.

Considering the terms of the Joint Motion and following review of the referenced Federal Register, the Board finds that the evidence in this case is sufficient to indicate that hypertension may be related to herbicide exposure.  Thus, a medical opinion is needed as to this theory. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

2. The AOJ should request additional opinion from a qualified physician as to the etiology of the Veteran's hypertension.  The virtual folder must be available for review.  Additional examination is not necessary unless requested by the examiner.

The examiner is requested to opine whether it is at least as likely as not that the Veteran's hypertension is due to his presumed exposure to Agent Orange.  More specifically, is there any relationship between this Veteran's hypertension and Agent Orange exposure?  The examiner should provide a complete rationale for any opinion offered.

3. Upon completion of the above development, and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury or as due to in-service herbicide exposure and service-connected Type II Diabetes Mellitus.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

